United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1124
                                   ___________

Jawad Ismail Mousa Ababneh,            *
                                       *
             Petitioner,               *
                                       * Petition for Review of
      v.                               * an Order of the Board of
                                       * Immigration Appeals.
                      1
Michael B. Mukasey, Attorney           *
General of the United States; Michael *     [UNPUBLISHED]
Chertoff, Secretary of Department of   *
Homeland Security,                     *
                                       *
             Respondents.              *
                                  ___________

                             Submitted: November 21, 2007
                                Filed: November 29, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Jawad Ismail Mousa Ababneh, a native and citizen of Jordan, petitions for
review of an order of the Board of Immigration Appeals (BIA), which summarily
affirmed the decision of an immigration judge (IJ), denying his requests for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).

      1
       Michael B. Mukasey has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       We first hold that we lack jurisdiction to review the BIA’s determination that
Ababneh’s asylum application was barred as untimely filed. See 8 U.S.C.
§ 1158(a)(3) (no court shall have jurisdiction to review any determination of Attorney
General (AG) regarding timeliness under 8 U.S.C. § 1158(a)(2)); see also Somakoko
v. Gonzales, 399 F.3d 882, 883 (8th Cir. 2005) (Congress has expressly precluded
judicial review of AG’s determination that asylum application was untimely).
Nonetheless, we will discuss the merits of Ababneh’s asylum claim for purposes of
reviewing the denials of his withholding-of-removal and CAT claims, which were
based on the same underlying factual allegations. See Samedov v. Gonzales, 422 F.3d
704, 708-09 (8th Cir. 2005) (denial of asylum claim dictates same outcome on
withholding-of-removal and CAT claims if those claims are based on same underlying
factual allegations).

       After careful review of the record, we conclude that substantial evidence on the
record as a whole supports the BIA’s findings that Ababneh did not suffer past
persecution and did not have a well-founded fear of future persecution on account of
a protected factor. See Eta-Ndu v. Gonzales, 411 F.3d 977, 982-83 (8th Cir. 2005)
(standard of review); Dominguez v. Ashcroft, 336 F.3d 678, 680 (8th Cir. 2003)
(summary affirmance by BIA adopts decision of IJ). Ababneh’s evidence showed that
he suffered adverse treatment in Jordan that amounted to harassment, not persecution,
and his testimony supporting his alleged fear of future persecution was speculative
and not objectively reasonable. See Makatengkeng v. Gonzales, 495 F.3d 876, 880
(8th Cir. 2007) (criteria to show well-founded fear of future persecution);
Krasnopivtsev v. Ashcroft, 382 F.3d 832, 839 (8th Cir. 2004) (low-level types of
intimidation or harassment are not sufficiently severe to rise to the level of
persecution). Accordingly, we conclude that Ababneh’s asylum claim lacked merit,
and thus the BIA did not err in denying his requests for withholding of removal and
CAT relief.

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________

                                         -2-